The opinion of the Court was delivered by
Fenner, J.
Plaintiff, a married woman, sues to annul a.judicial sale of her property made in foreclosure of a mortgage granted by her to defendant, under the authorization of the Jndge of the late Second District Court for the Parish of Orleans, acting under Sections 1713, 1714 and 1715 of the Revised Statutes (O. C. 126, 127, 128). The pivotal foundation of plaintiff’s case rests in the proposition that the Judge of the Second District Court, which was a court of limited powers, had no jurisdiction to exercise the powers conferred by the law referred to.
This point is disposed of, adversely to plaintiff, by the authority of Rainey vs. Massey, 26 An. 232, which is fully in point and satisfactory in principle.

*630
8ublato fundamento, cadit opus.

Objections founded on the irregularity of the proceedings before the Judge, and on the use made of the money loaned and the like, in absence of fraud or complicity on the part of the lender, have no force.
The jurisprudence is now well settled that, in such case, the lender is not bound to look behind the Judge’s certificate, and is not concerned as to the actual use made of the money after it is paid to the wife, or according to her directions. Pilcher vs. Pugh, 28 An. 494; McLellan vs. Dane, 32 An. 1197; Henry vs. Gauthreaux, Ib. 1103.
Judgment affirmed.